Citation Nr: 1113473	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-24 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for migraine headaches prior to May 13, 2009.

2.  Entitlement to a rating in excess of 30 percent for migraine headaches from May 13, 2009.

3.  Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1978 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A travel board hearing was held in May 2009 with the Veteran in Atlanta, Georgia, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The claim was then remanded in July 2009 for additional development.  In a February 2011 rating decision, the Appeals Management Center (AMC) granted a 30 percent disability rating for migraine headaches, effective May 13, 2009.  Therefore, the issues have been recharacterized as above.  The Board also notes that the AMC also assigned 100 percent evaluations for the Veteran's right knee condition under 38 C.F.R. § 4.30 from March 1, 2006 to June 1, 2006 and from October 22, 2008 to January 1, 2009.



FINDINGS OF FACT

1.  Prior to May 13, 2009, the competent and probative evidence reflects that headaches were not manifested by prostrating or incapacitating attacks.

2.  From May 13, 2009, the competent and probative evidence reflects migraine 
attacks no more than twice per week which are completely prostrating and characterized by incapacitating pain, nausea, and photophobia; such attacks, while frequent, do not result in severe economic inadaptability.

3.  The Veteran's right knee disability is manifested by arthritis without significant limitation of motion or instability.

4.  The Veteran has undergone partial meniscectomies during the course of his appeal, and has additional symptoms of effusion, swelling, crepitance, and a varus deformity; competent medical evidence indicates he will need a knee replacement in the future.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for migraine headaches have not been met prior to May 13, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2010).  

2.  The criteria for a rating in excess of 30 percent for migraine headaches have not been met from May 13, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2010).

3.  The criteria for a rating in excess of 10 percent for retropatellar pain syndrome of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2010).

4.  The criteria for a separate 10 percent rating for partial removal of the semilunar cartilage have been met from May 21, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5259 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Subsequent to the initial adjudication of the Veteran's claims, a letter dated in November 2009 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

Here, the duty to notify was not satisfied prior to the initial decision on the Veteran's claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of the November 2009 letter that addressed all notice elements.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the claim was then readjudicated by way of an SSOC in February 2011, after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, the Board may proceed.

The Veteran's service treatment records, private treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's migraine headaches and right knee condition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Evidence

1.  Migraines

The Veteran was afforded a VA examination in July 2004.  With respect to his headaches, he stated that averaged about 1 headache every 2 weeks.  Each headache lasted about 4 to 5 hours, and manifested as nagging, throbbing pain in the right frontal side of the head.  He denied any nausea or vomiting, but acknowledged some photosensitivity.  He did not take any medications for his condition, and denied any incapacitating episodes.  He was able to continue his ordinary activities when a headache occurred.

VA treatment records dated October 2005 show the Veteran reported having headaches twice per week.  In November 2005, February 2006 and May 2006, the Veteran indicated he experienced headaches about once per week.  

VA treatment records dated May 13, 2009, show the Veteran reported having migraines 2 to 3 times per month.  These headaches were accompanied by photophobia, nausea, and vomiting.  

The Veteran testified at a Travel Board hearing in May 2009.  He stated that he had migraines 2 to 3 times per month with associated vomiting.  He treated these by taking his medication and resting in a dark room.  Depending on the severity of the headache, he sometimes had to leave work, while other times he was able to continue working.

Additional records dated October 2009 show the Veteran reported "occasional" migraines.  In December 2009, the Veteran reported that experienced headaches about 3 to 4 times per week.  He had been prescribed Zolmitriptan, and his headaches usually subsided with rest in a quiet place.

The Veteran was afforded a VA examination in February 2010.  He reported experiencing 3 to 4 headaches per week, lasting a matter of hours.  These headaches were often associated with nausea and light and sound sensitivity.  He vomited a couple times a month due to his headaches.  He usually attempted to take his medication and resume his activities.  However, about twice per week he experienced headaches that were incapacitating and required him to lie down in a dark room.  He treated his condition daily with Topamax.  He also used Zomig and Tramadol as needed.  He missed work about 4 or 5 days per month, and had to leave work about 5 times in the past year, due to his headaches.

2.  Right Knee Condition

As noted above, the Veteran was assigned 100 percent evaluations for his right knee condition under 38 C.F.R. § 4.30 from March 1, 2006 to June 1, 2006 and from October 22, 2008 to January 1, 2009.  This is the maximum rating available, and therefore evidence pertaining specifically to these periods need not be discussed.

VA treatment records dated April 2004 show the Veteran reported bilateral knee pain as high as 9/10 severity.  On examination, there was no swelling, effusion or deformities.  No tenderness was noted, and the Veteran had almost full range of motion in both knee joints.

The Veteran was afforded a VA examination in July 2004.  He stated that he had constant pain in both knees, usually worse in the morning, less severe during the day, then worsening again in the evening.  He indicated that pain was 6/10 in severity, with flare-ups that occurred 2 to 3 times per week and increased pain levels to as high as 10/10.  During these flare-ups, he sometimes had to stop his activities and rest until the pain subsided.  He wore knee braces at work and applied pain relief creams.  He reported having to take time off from work 4 times in the past year due to his knee pain.  On examination, there was no edema, erythema, heat, or tenderness to palpation of the right knee.  There was no joint effusion or pain with varus or valgus stress.  There was no joint laxity.  Extension was 0 degrees with no pain, and flexion was 140 degrees with the onset of pain at 120 degrees.  Repetitive motion did not produce any additional limitation.  Muscle strength was 5/5 and deep tendon reflexes were 2+.  X-rays were normal.

A private prescription note dated August 2004 shows the Veteran was prescribed elastic knee braces.

VA records dated October 2004 show the Veteran complained of intermittent bilateral knee pain with effusion at night.  His right knee recently gave way while he was climbing a ramp.  On examination, there was no deformity, effusion or instability of the knee.  McMurray's and Lachman's testing was negative.  Muscle strength, reflexes, and sensation in the lower extremities were all normal.  

Private records show the Veteran was seen in January 2006 to begin receiving Supartz injections to his knee.  On examination, there was no effusion of the knee.  The Veteran had good range of motion.  He was seen again in February 2006.  The Veteran had a cyst at the medial aspect of the knee, as well as some torn cartilage.  On examination, range of motion was quite good and the ligaments appeared to be stable.  

Private treatment records dated June 2006 show the Veteran had a small effusion at the knee.  The knee was aspirated and was otherwise stable with good range of motion.  

X-rays dated September 2006 revealed mild arthritis along the medial joint line.  There was no bone on bone contact.

Private records dated January 2007 show the Veteran reported intermittent pain in his knee despite a series of Supartz injections.  On examination, the Veteran had good range of motion, and the knee was otherwise stable.

In March 2007, the Veteran reported recently aggravating his knee.  On examination, the knee was sore and tender, but demonstrated very good range of motion and was stable.  An x-ray revealed moderate arthritis along the medial joint line and some mild peripheral spurs.   

Private records dated June 2007 show the Veteran was doing better with use of a brace on his right knee.  Additional records dated October 2007 reflect good range of motion with crepitance.  The knee was otherwise stable. 

An x-ray from November 2007 revealed minimal osteoarthritis in the knee.  Additional private records from November 2007 through August 2008 reflect pain on range of motion testing, though specific degree measurements of flexion and extension were not recorded.

VA treatment records dated January 2008 show the Veteran reported knee pain of 7 or 8/10.  He indicated that, without his brace, he could not walk due to instability.  On examination, there was some swelling and thickening of the synovial membrane.  There was mild mediolateral instability and mild wasting of the right quadriceps.  In February 2008, flexion of the right knee was measured at 70 to 80 degrees.  Strength was 3+/5.  The Veteran wore a Bregg brace on his knee.  In March 2008 reported knee pain that was 10/10 in severity.

The Veteran underwent an MRI in June 2008 which revealed a large joint effusion, popliteal cyst, severe medial compartment osteoarthritic changes and severe degenerative changes in the medial meniscus.

The Veteran submitted a letter dated May 2009 from one of his treating physicians, who stated that the Veteran had progressive arthritis in his right knee.  He had been treated with surgery and injections, but was in jeopardy of needing a knee replacement at some point in the future.  Private records dated May 2009 show the Veteran had a varus deformity and tenderness at the medial joint line, as well as mild swelling.  No effusion was noted.  Range of motion reflected full extension and some limitation of flexion.  X-rays revealed progressive arthritic changes at the medial joint line with significant narrowing and sclerosis.

The Veteran also testified at a Travel Board hearing in May 2009.  With respect to his knee, he was unable to perform tasks such as housework and gardening due to his condition.  He had difficulty going up and down stairs, and often had swelling of both knees after finishing his work day.  He wore a brace on his right knee.  He denied experiencing any locking, but recalled once instance in which his knee gave out and he could not walk on it.

The Veteran submitted letters dated November 2009 from coworkers.  Collectively, they state that the Veteran had difficulty with climbing stairs, climbing ladders, and squatting.  He had missed work often due to his knee condition.

The Veteran was afforded an additional VA examination in February 2010.  He reported experiencing pain and swelling brought on by standing, walking, and bending.  He treated his condition with pain medication, use of a brace, and rest.  He was unable to run, lift heavy objects, perform household chores, or play with his son.  He worked as a machine operator.  He worked on a concrete floor that aggravated his condition.  He had applied for easier jobs, and currently operated a forklift.  This was a temporary assignment, however.  On examination, the Veteran ambulated with a limp of the right leg.  There was a slight effusion and slight atrophy of the right quadriceps muscle.  There was tenderness about the medial and lateral joint line, as well as the medial lateral margins of the patella.  Extension was measured at 0 degrees, and flexion was 90 degrees.  There was increased pain following repetitive motion, but no associated fatigability, lack of endurance, incoordination, or loss of motion.  The knee was grossly stable, with no subluxation or dislocation associated with range of motion.  McMurray's and drawer testing were negative.  There was no ankylosis.  X-rays revealed severe degenerative joint disease with a small suprapatellar effusion.  

Private records dated April 2010 show the Veteran had a varus deformity with medial joint line tenderness of the right knee, as well as mild swelling.  He had full range of motion, though crepitus was palpable.

3.  Miscellaneous

The Veteran also submitted attendance records from his place of employment.  These records reflect that, during the period on appeal, the Veteran was on a leave of absence from May 8, 2003 to August 14, 2003; from February 23, 2004 to May 6, 2004; from February 5, 2005 to February 20, 2005; from March 6, 2007 to April 7, 2007; from July 10, 2008 to August 14, 2008; and from May 14, 2009 to July 13, 2009.  This most recent period specifically included 5 sick days.

The Veteran was also on a leave of absence during the periods for which he received compensation under 38 C.F.R. § 4.30, as discussed above.

C.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as headaches and knee pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, discussed below, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

1.  Migraines

The Veteran's headaches are rated under Diagnostic Code 8100 for "migraine headaches."  Prior to May 13, 2009, he was assigned a noncompensable rating for migraine headaches.  From May 13, 2009, he was assigned a 30 percent rating.

The highest rating allowable under Diagnostic Code 8100 allows for the grant of a 50 percent evaluation with evidence of migraines involving very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is awarded where there are characteristic prostrating attacks occurring on average once a month over the last several months.  A 10 percent evaluation requires evidence of characteristic prostrating attacks averaging one in 2 months over the last several months.  A noncompensable rating will be assigned with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

The rating criteria do not define "prostrating."  By way of reference, the Board notes that, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

2.  Knee

The Veteran is current assigned a 10 percent rating under Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5010 provides that traumatic arthritis, when substantiated by X-ray findings, is to be evaluated under Diagnostic Code 5003 as degenerative or osteoarthritis, which in turn indicates the disability will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved - which, here, are Diagnostic Code 5260 for limitation of flexion and Diagnostic Code 5261 for limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

According to Diagnostic Code 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, in the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  A 10 percent rating is warranted for a slight knee disability.  A 20 percent rating is warranted for a moderate knee disability.  A 30 percent rating is warranted for a severe knee disability.  38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A noncompensable rating is assigned when flexion is limited to 60 degrees.  10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A noncompensable rating is assigned when extension is limited to 5 degrees. A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  Id.

Under Diagnostic Code 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage. 

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  VA's General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  In this regard, in applying Diagnostic Code 5003, the Court has held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See also 38 C.F.R. § 4.59 (2010).

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities.  As discussed below, however, the objective evidence of record does not contain findings of any of the following: ankylosis of the knee (rated under Diagnostic Code 5256); cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint (rated under Diagnostic Code 5258); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263)  Id.  As such, ratings under these Diagnostic Codes are not applicable.

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

D.  Analysis

1.  Migraines

Based on the evidence of record, the Board finds that a compensable rating for migraine headaches is not warranted prior to May 13, 2009.  A compensable rating under Diagnostic Code 8100 requires an average of one prostrating attack every 2 months for a period of several months.  During this period, the Veteran reported having 1 to 2 headaches per week.  However, there was no report of prostrating or incapacitating headaches.  During his July 2004 VA examination, the Veteran specifically indicated that he was able to continue his normal activities despite the onset of a headache, and denied having any nausea or vomiting.  Therefore, the criteria for a compensable rating under Diagnostic Code 8100 have not been met during this period.

Moreover, a rating in excess of 30 percent is not warranted from May 13, 2009.  During this period, the Veteran reported a greater frequency of headaches, ranging from 2 or 3 per month to as many as 3 or 4 per week.  These headaches were sometimes accompanied by nausea, vomiting, and photophobia.   

However, a higher 50 percent rating requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this case, severe economic inadaptability has not been demonstrated.  During his most recent VA examination in February 2010, the Veteran indicated that he missed work about 4 or 5 days per month, and had to leave work about 5 times in the past year, due to his headaches.  These statements are not consistent with the Veteran's attendance records for the 2009 calendar year, which reflect a single extended leave of absence from May to July.  However, even assuming the Veteran's migraine headaches result in five days of work lost per month, a loss of approximately one day per week, while not insignificant, cannot be said to rise to the level of severe.  In this regard, the Veteran has not contended that he cannot complete his duties as a machine operator, nor has he indicated that any absenteeism has resulted in disciplinary actions.  Lay statements from the Veteran's coworkers do not reference the Veteran's migraines in discussing the impact of his disabilities at work.  It appears that he has been able to work around his disability with at most moderate impairment to his earning capacity.    

The Board is sympathetic to the Veteran's own lay assertions that he may be entitled to ratings in excess of 0 percent and 30 percent for the applicable periods.  However, as discussed above, the lay and medical evidence does not support symptomatology consistent with higher ratings.  In reaching these conclusions, the benefit of the doubt doctrine was considered, but not applied because a preponderance of the evidence, including the lay statements of the Veteran himself, were against the assignment of higher ratings during the periods on appeal.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Right Knee

A higher rating under Diagnostic Codes 5003 and 5010 are not warranted.  While the Veteran does have arthritis of the right knee, the evidence does not reflect x-ray involvement to 2 major joints or joint groups with occasional incapacitating exacerbations. 

A rating under Diagnostic Code 5260 or 5261 is not warranted.  Compensable ratings for limitation of motion require flexion limited to 45 degrees and extension limited to 10 degrees.  The record does not reflect any limitation of extension, and flexion measured at least 70 degrees during the period on appeal.  Additional private records which do not include specific range of motion measurements mostly indicated "good" range of motion, with some notations of "limited" range of motion.  Even when accounting for pain and repetitive testing, the evidence does not demonstrate that compensable ratings are warranted for limitation of motion.

The Board has also considered a rating under Diagnostic Code 5257 for instability.  Records from January 2008 show the Veteran reported instability in his knee, and physical examination revealed mild mediolateral instability.  However, records generated prior to and subsequent to January 2008 reflect a general level of stability in the knee joint.  During his Travel Board hearing, the Veteran recounted only a single instance of his right knee giving way.  Therefore, a compensable rating for instability is not warranted.

Finally, the Board has considered a rating under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.  The record reflects that the Veteran underwent partial meniscectomies during the course of this appeal in May 2006 and October 2008.  Additional records show objective evidence of swelling, effusions, a varus deformity, and crepitance.  Lay statements from the Veteran and his coworkers indicate he had difficulty with squatting, climbing, and other actions associated with his occupational duties.  The Veteran's treating physician stated in May 2009 that the Veteran would need a knee replacement in the future.  These findings are consistent with the criteria under Diagnostic Code 5259.  Therefore, the Board finds that a separate 10 percent rating under this Diagnostic Code is warranted for the additional symptomatology noted above as of May 21, 2009, the date of the letter from the Veteran's physician.  A 10 percent rating is the only rating available under Diagnostic Code 5259.


E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's migraine headaches and right knee disability with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  While the Veteran has offered evidence of the impact of his disabilities on his employment, the record does not demonstrate marked interference with employment warranting extraschedular consideration.  That is, there is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  In particular, the rating criteria for migraines contemplate a significant impact on the Veteran's employment.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A compensable rating for migraine headaches prior to May 13, 2009 is denied.

A rating in excess of 30 percent for migraine headaches from May 13, 2009 is denied.

A rating in excess of 10 percent for retropatellar pain syndrome of the right knee under Diagnostic Codes 5010-5260 is denied.

A separate 10 percent rating for symptomatic removal of semilunar cartilage under Diagnostic Code 5259 is granted from May 21, 2009, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


